Exhibit 10.2

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of May 15, 2015 (this “Guaranty”), is made by
each of the undersigned Subsidiaries of RENAISSANCERE HOLDINGS LTD., a Bermuda
company (the “Borrower”), and each other Subsidiary of the Borrower that, after
the date hereof, executes an instrument of accession hereto substantially in the
form of Exhibit A (a “Guarantor Accession”; the undersigned and such other
Subsidiaries of the Borrower, collectively, the “Guarantors”), in favor of the
Guaranteed Parties (as hereinafter defined). Capitalized terms used herein
without definition shall have the meanings given to them in the Credit Agreement
referred to below.

RECITALS

A. The Borrower, certain Lenders, and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), are parties to an Amended and Restated Credit Agreement, dated as of
May 15, 2015 (as amended, modified, restated or supplemented from time to time,
the “Credit Agreement”), pursuant to which the Lenders have made available to
the Borrower a revolving credit facility upon the terms and conditions set forth
therein.

B. It is a condition to the extension of credit to the Borrower under the Credit
Agreement that each Guarantor shall have agreed, by executing and delivering
this Guaranty, to guarantee to the Guaranteed Parties the payment in full of the
Guaranteed Obligations (as hereinafter defined). The Guaranteed Parties are
relying on this Guaranty in their decision to extend credit to the Borrower
under the Credit Agreement, and would not enter into the Credit Agreement
without this Guaranty.

C. The Borrower and the Guarantors are engaged in related businesses and
undertake certain activities and operations on an integrated basis. As part of
such integrated operations, the Borrower, among other things, may advance to the
Guarantors from time to time certain proceeds of the Loans made to the Borrower
by the Lenders under the Credit Agreement. Each Guarantor will therefore obtain
benefits as a result of the extension of credit to the Borrower under the Credit
Agreement, which benefits are hereby acknowledged, and, accordingly, desires to
execute and deliver this Guaranty.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Credit Agreement and to induce
the Lenders to extend credit to the Borrower thereunder, each Guarantor hereby
agrees as follows:



--------------------------------------------------------------------------------

  1. Guaranty.

(a) Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:

(i) guarantees (A) to the Lenders and the Administrative Agent (collectively,
the “Guaranteed Parties”) the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all Obligations of the Borrower under the Credit Agreement and
the other Loan Documents, including, without limitation, all principal of and
interest on the Loans, all fees, expenses, indemnities and other amounts payable
by the Borrower under the Credit Agreement or any other Loan Document, and all
Obligations that, but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due, whether now existing or
hereafter created or arising and whether direct or indirect, absolute or
contingent, due or to become due (all liabilities and obligations described in
this clause (i), collectively, the “Guaranteed Obligations”); and

(ii) agrees to pay the reasonable fees and expenses of counsel to, and reimburse
upon demand all reasonable costs and expenses incurred or paid by, (y) any
Guaranteed Party in connection with any suit, action or proceeding to enforce or
protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from or in
any way relating to this Guaranty or the collection or enforcement of the
Guaranteed Obligations; provided, however, that no indemnified party shall have
the right to be indemnified hereunder for any such claims, losses, costs and
expenses (x) to the extent determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such indemnified party or (y) that result from a claim by
any Loan Party against an indemnified party for breach in bad faith of such
indemnified party’s obligations hereunder or under any other Loan Document if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(b) Notwithstanding the provisions of subsection (a) above and notwithstanding
any other provisions contained herein or in any other Loan Document:

(i) no provision of this Guaranty shall require or permit the collection from
any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law; and

 

2



--------------------------------------------------------------------------------

(ii) the liability of each Guarantor under this Guaranty as of any date shall be
limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”) equal to
the greatest amount that would not render such Guarantor’s obligations under
this Guaranty subject to avoidance, discharge or reduction as of such date as a
fraudulent transfer or conveyance under applicable Debtor Relief Laws, in each
instance after giving effect to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under applicable Debtor Relief Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to the Borrower or any of its Affiliates to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Debtor Relief Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Borrower of obligations arising under guaranties by such
parties).

(c) The Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Guaranty. Accordingly, in the event
any payment or distribution is made hereunder on any date by a Guarantor (a
“Funding Guarantor”) that exceeds its Fair Share (as hereinafter defined) as of
such date, that Funding Guarantor shall be entitled to a contribution from each
of the other Guarantors in the amount of such other Guarantor’s Fair Share
Shortfall (as hereinafter defined) as of such date, with the result that all
such contributions will cause each Guarantor’s Aggregate Payments (as
hereinafter defined) to equal its Fair Share as of such date. “Fair Share”
means, with respect to a Guarantor as of any date of determination, an amount
equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Guarantor as of any date of determination, the Maximum
Guaranteed Amount of such Guarantor, determined in accordance with the
provisions of subsection (b) above; provided that, solely for purposes of
calculating the “Adjusted Maximum Guaranteed Amount” with respect to any
Guarantor for purposes of this subsection (c), any assets or liabilities arising
by virtue of any rights to subrogation, reimbursement or indemnity or any rights
to or obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. “Aggregate Payments” means, with respect to a
Guarantor as of any date of determination, the aggregate amount of all payments
and distributions made on or before such date by such Guarantor in respect of
this Guaranty (including, without limitation, in respect of this
subsection (c)). The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. Each Funding Guarantor’s right of
contribution under this subsection (c) shall be subject to the provisions of
Section 4. The allocation among Guarantors of their obligations as set forth in
this subsection (c) shall not be construed in any way to limit the liability of
any Guarantor hereunder to the Guaranteed Parties.

 

3



--------------------------------------------------------------------------------

(d) The guaranty of each Guarantor set forth in this Section is a guaranty of
payment as a primary obligor, and not a guaranty of collection. Each Guarantor
hereby acknowledges and agrees that the Guaranteed Obligations, at any time and
from time to time, may exceed the Maximum Guaranteed Amount of such Guarantor
and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Loan Document.

2. Guaranty Unconditional. The obligations of each Guarantor under this Guaranty
shall, to the maximum extent permitted by applicable law, be unconditional,
absolute and irrevocable and, without limiting the generality of the foregoing,
shall, to the maximum extent permitted by applicable law, not be released,
discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release (including
with respect to any collateral) in respect of any obligation of any other
obligor under any of the Loan Documents, by operation of law or otherwise;

(ii) any modification or amendment of, or supplement to, any of the Loan
Documents;

(iii) any release, non-perfection or invalidity of any direct or indirect
security (including any collateral) for any obligation of any other obligor
under any of the Loan Documents;

(iv) any change in the corporate existence, structure or ownership of any
obligor, or any proceeding under any Debtor Relief Law affecting any other
obligor or its assets or any resulting release or discharge of any obligation of
any other obligor contained in any of the Loan Documents;

(v) the existence of any claim, setoff or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any Lender
or any other corporation or person, whether in connection with any of the Loan
Documents or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(vi) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Loan Documents;

(vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto; or

(viii) any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, any
Loan Party, Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (1) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable) and (2) the termination of the Commitments under the
Credit Agreement (the events in clauses (1) and (2) above, collectively, the
“Termination Requirements”).

 

4



--------------------------------------------------------------------------------

3. Certain Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against any other obligor or guarantor, any other corporation or person
or any collateral. To the fullest extent permitted by applicable law, no
Guarantor shall assert, and each Guarantor hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Guaranty, any other Loan Document or
any agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby. Each Guarantor warrants and agrees that each waiver set forth
in this Section 3 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.

4. No Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against any
Loan Party, or any other guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s obligations under or in respect
of this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender against any Loan Party or any other guarantor or
any collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including the right to take or receive
from any Loan Party or any other guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right, unless and until the Termination
Requirements have been satisfied. If any amount shall be paid to such Guarantor
in violation of the immediately preceding sentence at any time prior to the
satisfaction of the Termination Requirements, such amount shall be received and
held in trust for the benefit of the Lenders, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising. If (i) such Guarantor shall make payment to
any Lender of all or any amounts payable under this Guaranty, and (ii) the
Termination Requirements shall have been satisfied, the Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

5. Representations and Warranties. Each Guarantor hereby represents and warrants
to the Guaranteed Parties that, as to itself, all of the representations and
warranties relating to it contained in the Credit Agreement are true and
correct.

6. Financial Condition of Borrower. Each Guarantor represents that it has
knowledge of the Borrower’s financial condition and affairs and that it has
adequate means to obtain from the Borrower on an ongoing basis information
relating thereto and to the Borrower’s ability to pay and perform the Guaranteed
Obligations. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrower for
the benefit of any Guarantor nor to advise any Guarantor of any fact respecting,
or

 

5



--------------------------------------------------------------------------------

any change in, the financial condition or affairs of the Borrower that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to any Guarantor, or might (or does) materially increase the
risk of any Guarantor as guarantor, or might (or would) affect the willingness
of any Guarantor to continue as a guarantor of the Guaranteed Obligations.

7. Payments; Application; Set-Off.

(a) Each Guarantor agrees that, upon the failure of the Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section 1(b), forthwith pay or cause to be paid to the Administrative Agent,
for the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.

(b) All payments made by each Guarantor hereunder will be made in Dollars to the
Administrative Agent, without set-off, counterclaim or other defense and, in
accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes in the same manner and to the same extent required under
Section 3.1 of the Credit Agreement, each Guarantor hereby agreeing to comply
with and be bound by the provisions of Section 3.1 of the Credit Agreement in
respect of all payments made by it hereunder.

(c) All payments made hereunder shall be applied in accordance with the
provisions of Section 7.3 of the Credit Agreement.

(d) In the event that the proceeds of any such sale, disposition or realization
are insufficient to pay all amounts to which the Guaranteed Parties are legally
entitled, the Guarantors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal or such other rate as
shall be fixed by applicable law, together with the costs of collection and all
other fees, costs and expenses payable hereunder.

(e) Upon and at any time after the occurrence and during the continuance of any
Event of Default, each Guaranteed Party and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Guaranteed Party or any such Affiliate to or for the credit or the account of
any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Loan Document to such
Guaranteed Party, irrespective of whether or not such Guaranteed Party shall
have made any demand under this Guaranty or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch or office of such Guaranteed Party different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Guaranteed Party and their respective Affiliates under this subsection are in
addition to other rights and remedies (including other rights of setoff) that
such Guaranteed Parties or their respective Affiliates may have. Each Guaranteed
Party agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

6



--------------------------------------------------------------------------------

8. No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Loan Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or their agents or employees shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Loan Document or
to constitute a waiver of any Default or Event of Default. No notice to or
demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

9. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 7(e), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to realize
upon any collateral or other security given to secure the payment and
performance of the Guarantors’ obligations hereunder. The obligations of each
Guarantor hereunder are independent of the Guaranteed Obligations, and a
separate action or actions may be brought against each Guarantor whether or not
action is brought against the Borrower or any other Guarantor and whether or not
the Borrower or any other Guarantor is joined in any such action. If
acceleration of the time for payment of any amount payable by the Borrower under
any of the Loan Documents is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement shall nonetheless be
payable by the Guarantors under this Guaranty forthwith on demand by the
Administrative Agent made at the request of the Required Lenders. Each Guarantor
agrees that to the extent all or part of any payment of the Guaranteed
Obligations made by any Person is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid by or on behalf
of any Guaranteed Party to a trustee, receiver or any other party under any
Debtor Relief Laws (the amount of any such payment, a “Reclaimed Amount”), then,
to the extent of such Reclaimed Amount, this Guaranty shall continue in full
force and effect or be revived and reinstated, as the case may be, as to the
Guaranteed Obligations intended to be satisfied as if such payment had not been
received; and each Guarantor acknowledges that the term “Guaranteed Obligations”
includes all Reclaimed Amounts that may arise from time to time.

10. Amendments, Waivers, etc. No amendment, modification, waiver, discharge or
termination of, or consent to any departure by any Guarantor from, any provision
of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

 

7



--------------------------------------------------------------------------------

11. Automatic Release of a Guarantor in Certain Circumstances. Notwithstanding
anything herein to the contrary, a Guarantor shall be automatically released
from this Guaranty in accordance with Section 5.11(b) of the Credit Agreement.

12. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require any Subsidiary of the Borrower that
issues or incurs any Debt (other than Excluded Debt) held by a non-affiliated
party to become a Guarantor hereunder by executing a Guarantor Accession, and
agrees that its obligations hereunder shall not be discharged, limited or
otherwise affected by reason of the same, or by reason of the Administrative
Agent’s actions in effecting the same or in releasing any Guarantor hereunder,
in each case without the necessity of giving notice to or obtaining the consent
of any other Guarantor.

13. Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of all of the Termination Requirements (provided that
the provisions of Section 1(a)(ii) and Section 4 shall survive any termination
of this Guaranty), (ii) be binding upon and enforceable against each Guarantor
and its successors and assigns (provided, however, that no Guarantor may sell,
assign or transfer any of its rights, interests, duties or obligations hereunder
without the prior written consent of the Lenders) and (iii) inure to the benefit
of and be enforceable by each Guaranteed Party and its successors and assigns.
Without limiting the generality of clause (iii) above, any Guaranteed Party may,
in accordance with the provisions of the Credit Agreement, assign all or a
portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. Each Guarantor hereby irrevocably waives notice of and consents in
advance to the assignment as provided above from time to time by any Guaranteed
Party of all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such Guaranteed Party hereunder in
connection therewith. All representations, warranties, covenants and agreements
herein shall survive the execution and delivery of this Guaranty and any
Guarantor Accession.

14. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8



--------------------------------------------------------------------------------

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE
BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(e) Each Guarantor hereby irrevocably consents to service of process in any
action or proceeding in the same manner required for delivery of notices under
Section 15. Nothing in this Section shall affect the right of any party to serve
legal process in any other manner permitted by law or affect the right of any
Guaranteed Party to bring any action or proceeding against any Guarantor in the
courts of any other jurisdiction.

 

9



--------------------------------------------------------------------------------

15. Notices. All notices and other communications provided for herein shall be
delivered in the same manner set forth in Section 10.2 of the Credit Agreement:
(a) if to any Guarantor, in care of the Borrower and at the Borrower’s address
for notices set forth in the Credit Agreement, and (b) if to any Guaranteed
Party, at its address for notices set forth in the Credit Agreement; in each
case, as such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement.

16. Severability. To the extent any provision of this Guaranty is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

17. Construction. The headings of the various sections and subsections of this
Guaranty have been inserted for convenience only and shall not in any way affect
the meaning or construction of any of the provisions hereof. Unless the context
otherwise requires, words in the singular include the plural and words in the
plural include the singular.

18. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession. Delivery of an
executed counterpart of a signature page of this Guaranty or any Guarantor
Accession by facsimile or other electronic imaging (e.g., “pdf” or “tif”) means
shall be effective as delivery of a manually executed counterpart of this
Guaranty.

19. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due from any Guarantor hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main Charlotte,
North Carolina office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of each Guarantor in respect
of any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, each Guarantor agrees, to the fullest extent that it may effectively
do so, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or the Administrative Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Lender or the Administrative

 

10



--------------------------------------------------------------------------------

Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.10 of the Credit
Agreement, such Lender or the Administrative Agent, as the case may be, agrees
to remit such excess to such Guarantor.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed by
their duly authorized officers as of the date first above written.

 

GUARANTORS: RENRE NORTH AMERICA HOLDINGS INC. By:

/s/ Mark A. Wilcox

Title: Chief Financial Officer PLATINUM UNDERWRITERS FINANCE INC. By:

/s/ Jeffrey D. Kelly

Title: Chief Financial Officer PLATINUM UNDERWRITERS HOLDINGS, LTD. By:

/s/ Jeffrey D. Kelly

Title: Chief Financial Officer RENAISSANCERE FINANCE INC. By:

/s/ Jeffrey D. Kelly

Title: Chief Financial Officer

(Signatures continue on the following page)

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

Accepted and agreed to:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:

/s/ Karen Hanke

Title: Managing Director

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR ACCESSION

THIS GUARANTOR ACCESSION (this “Accession”), dated as of             ,
            , is executed and delivered by [NAME OF NEW GUARANTOR], a
            corporation (the “New Guarantor”), pursuant to the Guaranty
Agreement referred to hereinbelow.

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 15, 2015, among RenaissanceRe Holdings Ltd. (the “Borrower”), the Lenders
party thereto, and the Administrative Agent (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”). In connection with and
as a condition to the initial and continued extensions of credit under the
Credit Agreement, certain of the Borrower’s Subsidiaries have executed and
delivered a Guaranty Agreement, dated as of May 15, 2015 (as amended, modified,
restated or supplemented from time to time, the “Guaranty Agreement”), pursuant
to which such Subsidiaries have guaranteed the payment in full of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents (as defined in the Credit Agreement). Capitalized terms used herein
without definition shall have the meanings given to them in the Guaranty
Agreement.

The Borrower has agreed under the Credit Agreement to cause each of its
Subsidiaries that issues or incurs any Debt (other than Excluded Debt) held by a
non-affiliated party to become a party to the Guaranty Agreement as a guarantor
thereunder. The New Guarantor is such a Subsidiary. The New Guarantor will
obtain benefits as a result of the continued extension of credit to the Borrower
under the Credit Agreement, which benefits are hereby acknowledged, and,
accordingly, desires to execute and deliver this Accession. Therefore, in
consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and to induce the
Lenders to continue to extend credit to the Borrower under the Credit Agreement,
the New Guarantor hereby agrees as follows:

1. The New Guarantor hereby joins in and agrees to be bound by each and all of
the provisions of the Guaranty Agreement as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Guaranty Agreement, the New Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally with each other Guarantor, guarantees
to the Guaranteed Parties the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all of the Guaranteed Obligations, and agrees to pay or reimburse
upon demand all other obligations of the Guarantors under the Guaranty
Agreement, all on the terms and subject to the conditions set forth in the
Guaranty Agreement.

2. The New Guarantor hereby represents and warrants that after giving effect to
this Accession, each representation and warranty related to it contained in the
Credit Agreement is true and correct with respect to the New Guarantor as of the
date hereof.

 

1



--------------------------------------------------------------------------------

3. This Accession shall be a Loan Document (within the meaning of such term
under the Credit Agreement), shall be binding upon and enforceable against the
New Guarantor and its successors and assigns, and shall inure to the benefit of
and be enforceable by each Guaranteed Party and its successors and assigns. This
Accession and its attachments are hereby incorporated into the Guaranty
Agreement and made a part thereof.

IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be executed
by its duly authorized officer as of the date first above written.

 

[NAME OF NEW GUARANTOR] By:

 

Title:

 

 

2